MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                 Oct 24 2018, 6:23 am

regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Aaliyah S. Craft,                                        October 24, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1383
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D04-1710-F6-1147



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1383 | October 24, 2018              Page 1 of 5
[1]   Aaliyah S. Craft appeals her one-year aggregate sentence for Level 6 felony

      maintaining a common nuisance 1 and Class A misdemeanor possession of

      marijuana. 2 She argues her sentence is inappropriate based on the nature of the

      offense and her character. We affirm.



                                Facts and Procedural History
[2]   On October 3, 2017, officers executed a search warrant at Craft’s residence,

      where she lived with her boyfriend. In Craft’s bedroom, officers found two

      pounds of marijuana, digital scales, baggies, a glass smoking pipe, burnt ashes,

      and over $8000. Craft’s boyfriend admitted he sells marijuana from the

      residence, and Craft admitted half of the marijuana belonged to her.


[3]   On October 10, 2017, the State charged Craft with Level 6 felony maintaining a

      common nuisance and Class A misdemeanor possession of marijuana. On

      October 22, 2017, while out on bond for these charges, Craft was arrested and

      charged with Class B misdemeanor possession of marijuana. On October 30,

      2017, Craft entered a plea agreement with the State wherein she pled guilty as

      charged and agreed to be placed in the drug court diversion program. Craft was

      scheduled to begin the drug court diversion program on October 31, 2017, but

      she did not appear.




      1
          Ind. Code § 35-45-1-5(b)(3) (2017).
      2
          Ind. Code § 35-48-4-11(b) (2017).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1383 | October 24, 2018   Page 2 of 5
[4]   On November 6, 2017, Craft failed to appear at a Drug Court status hearing,

      and the trial court issued a warrant for her arrest. Officers arrested Craft on

      April 6, 2018. On May 17, 2018, the trial court sentenced Craft to one year for

      Level 6 felony maintaining a common nuisance and 180 days for Class A

      misdemeanor possession of marijuana. The court ordered those served

      concurrently, for an aggregate sentence of one year.



                                 Discussion and Decision
[5]   We may revise a sentence imposed by the trial court if it is inappropriate in light

      of the nature of the offense and the character of the offender. Williams v. State,

      891 N.E.2d 621, 633 (Ind. Ct. App. 2008) (citing Ind. Appellate Rule 7(B)).

      Our review is deferential to the trial court’s decision, and our goal is to

      determine whether the appellant’s sentence is inappropriate, not whether some

      other sentence would be more appropriate. Conley v. State, 972 N.E.2d 864, 876

      (Ind. 2012), reh’g denied. We consider not only the aggravators and mitigators

      found by the trial court, but also any other factors appearing in the record.

      Johnson v. State, 986 N.E.2d 852, 856 (Ind. Ct. App. 2013). The appellant bears

      the burden of demonstrating his sentence is inappropriate. Childress v. State, 848

      N.E.2d 1073, 1080 (Ind. 2006). When reviewing a sentence, we “focus on the

      forest - the aggregate sentence - rather than the trees - consecutive or

      concurrent, number of counts, or length of the sentence on any individual

      count.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1383 | October 24, 2018   Page 3 of 5
[6]   When considering the nature of the offense, the advisory sentence is the starting

      point to determine the appropriateness of a sentence. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 878 N.E.2d 218 (Ind. 2007). The

      advisory sentence for a Level 6 felony is one year, with a sentencing range of six

      months to two and one-half years. Ind. Code § 35-50-2-7(b) (2016). A person

      convicted of a Class A misdemeanor “shall be imprisoned for a fixed term of

      not more than one (1) year.” Ind. Code § 35-50-3-2. The trial court imposed an

      aggregate one-year sentence.


[7]   “[T]he defendant bears a particularly heavy burden in persuading us that his

      sentence is inappropriate when the trial court imposes the advisory sentence.”

      Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011), trans. denied.

      Here, Craft argues her offenses were not egregious. Considering the quantity

      of marijuana found at Craft’s residence, as well as other items to suggest dealing

      in marijuana, we cannot say the nature of Craft’s offense was so unremarkable

      that the advisory sentence was inappropriate. See Bonilla v. State, 907 N.E.2d

      586, 590 (Ind. Ct. App. 2009) (holding advisory sentence not inappropriate

      based in part that “nothing stands out about the nature of this offense”), trans.

      denied.


[8]   When considering the character of the offender, one relevant fact is the

      appellant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

      App. 2007). The significance of criminal history in assessing a defendant’s

      character varies based on the gravity, nature, and number of prior offenses in

      relation to the current offense. Id. Craft’s criminal history is sparse, but her

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1383 | October 24, 2018   Page 4 of 5
       other conviction is for an offense committed while on bail for the current

       offense. Craft argues she is not a danger to society and a shorter executed

       sentence 3 “may scare her straight.” (Br. of Appellant at 17.)


[9]    While all these factors weigh favorably on her character, she also squandered

       an opportunity to participate in Drug Court, and her scores on the aptitude tests

       given to her as part of the Pre-Sentence Investigation indicate she is at a high

       risk to re-offend. We cannot say her sentence is inappropriate based on her

       character. See Holt v. State, 62 N.E.3d 462, 465 (Ind. Ct. App. 2016) (advisory

       sentence not inappropriate considering Holt’s “complete lack of respect for the

       court and the law”).



                                                    Conclusion
[10]   Craft’s one-year sentence for Level 6 felony maintaining a common nuisance

       and Class A misdemeanor possession of marijuana is not inappropriate based

       on the nature of her offense or her character. Accordingly, we affirm.


[11]   Affirmed.


       Baker, J., and Robb, J., concur.




       3
           We note the trial court ordered only 183 days of Craft’s sentence executed.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1383 | October 24, 2018   Page 5 of 5